DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 10-11, 13, 15-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holmes (US 2014/0229955 A1).
Regarding claim 1, Holmes disclose a sample processing system for analyzing a biological sample from a patient (paragraphs [0002)-[0003] and [0044]-[0045], the sample processing system comprising: 
a plurality of analyzers comprising at least one mass spectrometer, wherein each analyzer in the plurality of analyzers is configured to acquire at least one measurement value related to at least one characteristic of the biological sample (paragraphs [0013], [0147], [0179], [0180]); 
at least one data storage component which stores (i) a list of parameters for the plurality of analyzers (paragraphs [0060] and [0067]-[0070]), and (ii) at least two condition sets, which contain data associated with completing one or more test orders, wherein the at least two condition sets contain data which differ by at least one variable (figure 5; paragraphs [0077], [0130], [0136] and [0207], the variable being the priority); and
a control system operatively coupled to the plurality of analyzers, and the at least one data storage component (figure 5; paragraph [0185]), and wherein the control system comprises a data processor and a computer readable medium 
(paragraph [0048]), the computer readable medium comprising code, executable by the data processor to
 (i) determine which condition set of the at least two condition sets to use (paragraphs [0077], [0130] and [0136]), 
(ii) determine which analyzer or analyzers of the plurality of analyzers to use to process the one or more test orders based on the determined condition set and one or more parameters from the list of parameters (paragraphs [0069]-[0070], [0077], [0143] and [0187)-[0190]; figure 5), and 
(iii) cause the determined analyzer or analyzers to acquire one or more measurement values for the biological sample (paragraphs [0185]; figure 7). 
Regarding claim 4, Holmes disclose the sample processing system further comprises an information management apparatus configured to compare a presence or absence of a drug or metabolite thereof as determined from measurement values from the mass spectrometer to any medications in patient information in a patient information repository (paragraph [0070]).
Regarding claim 9, Holmes disclose for a test order to test for a protein marker or lipid marker, at least one condition set of the at least two condition sets selects the determined analyzer to be the mass spectrometer (paragraphs [0068] and [0076]).
Regarding claim 10, Holmes disclose expression of the protein marker or lipid marker correlates to a disease (paragraphs [0068] and [0076]).
Regarding claim 11, Holmes disclose the variable in the condition set is from patient information of a patient associated with the biological sample (paragraph [0185]).
Regarding claim 13, Holmes disclose for a test order to test for a steroid, at least one condition set selects the determined analyzer to be the mass spectrometer (paragraphs [0068] and [0076]).
Regarding claim 15, Holmes disclose the variable is insurance coverage of a patient associated with the biological sample (paragraph [0069]).
Regarding claim 16, Holmes discloses the computer readable medium of the control system further comprises code executable by the data processor to cause a transport system to route the biological sample to the determined analyzer or analyzers (paragraphs [0056], [0110], [0180]).
Regarding claim 17, Holmes discloses the computer readable medium of the control system further comprises code, executable by the data processor, to determine which analyzer or analyzers to use also based on a list of available analyzers (paragraphs [0069]-[0070], [0077], [0143] and [0187)-[0190]; figure 5).
Regarding claim 18, Holmes discloses the variable is a predetermined value set by a laboratory (paragraph [0202]).
Regarding claim 19, Holmes discloses an information management apparatus coupled to the control system (paragraph [0048]), and being configured to (i) store patient information (paragraph [0078]), (ii) receive one or more test orders for the biological sample (paragraph [0060]), and (iii) receive the one or more measurement values of the biological sample from the plurality of analyzers (paragraphs [0185]; figure 7).
Regarding claim 21, Holmes disclose a method performed by a system comprising a plurality of analyzers comprising at least one mass spectrometer (paragraphs [0013], [0147], [0179], [0180]), at least one data storage component storing a plurality of condition sets, the condition sets in the plurality of condition sets differing by at least one variable, and a plurality of parameter lists for the plurality of analyzers (paragraphs [0060] and [0067]-[0070], figure 5; paragraphs [0077], [0130], [0136] and [0207], the variable being the priority), and a control system coupled to the plurality of analyzers, and the at least one data storage component (figure 5; paragraph [0185]), the method comprising: determining, by the control system, in response to receipt of a test order to test a biological sample, one or more condition sets of the plurality of condition sets in the data storage component to use to complete the test order (paragraphs [0069]-[0070], [0077], [0143] and [0187)-[0190]; figure 5); determining, by the control system, an analyzer or analyzers from the plurality of analyzers to use to process the biological sample based on the one or more condition sets, and one or more parameter lists in the plurality of parameter lists, the determined analyzer or analyzers including the at least one mass spectrometer (paragraphs [0069]-[0070], [0077], [0143] and [0187)-[0190]; figure 5); and causing, by the control system, the determined analyzer or analyzers of the plurality of analyzers to process the biological sample to determine one or more measurement values for the biological sample (paragraphs [0185]; figure 7).
Claim(s) 1-4, 9, 15-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oeltjen (US 2012/0004853 A1).
Regarding claim 1, Oeltjen discloses a sample processing system for analyzing a biological sample from a patient (paragraphs [0015] and [0090]), the sample processing system comprising: 
a plurality of analyzers comprising at least one mass spectrometer, wherein each analyzer in the plurality of analyzers is configured to acquire at least one measurement value related to at least one characteristic of the biological sample (paragraphs [0015], [0087)-[0088] and [0095]); 
at least one data storage component (paragraph [0101]) which stores (i) a list of parameters for the plurality of analyzers (implicit, as several analyzers are present, the system necessarily stores parameters indicating at least which analyzer is for which analysis (paragraphs [0015], [0087]-[0088] and [0095])), and (ii) at least two condition sets, which contain data associated with completing one or more test orders, wherein the at least two condition sets contain data which differ by at least one variable (figure 1; paragraphs [0101)-[0117]); and 
a control system operatively coupled to the plurality of analyzers, and the at least one data storage component, and wherein the control system comprises a data processor and a computer readable medium (figure 1; paragraphs [0015] and [0104]), the computer readable medium comprising code, executable by the data processor to 
(i) determine which condition set of the at least two condition sets to use (paragraphs [0104], [0108] and [0136]), 
(ii) determine which analyzer or analyzers of the plurality of analyzers to use to process the one or more test orders based on the determined condition set and one or more parameters from the list of parameters (paragraphs [0105] and [0108]), and 
(iii) cause the determined analyzer or analyzers to acquire one or more measurement values for the biological sample (paragraphs [0015], [0091] and [0164]).
Regarding claim 2, Oeltjen discloses a condition set in the at least two condition sets includes a variable that includes a parameter of an analyzer that includes a detection range of the analyzer (see in particular paragraph [0115]).
Regarding claim 3, Oeltjen discloses for a test order to test for at least one drug or metabolite thereof or both, at least one condition set of the at least two condition sets causes the control system to determine the mass spectrometer from the plurality of analyzers (paragraph [0095]).
Regarding claim 4, Oeltjen disclose the sample processing system further comprises an information management apparatus configured to compare a presence or absence of a drug or metabolite thereof as determined from measurement values from the mass spectrometer to any medications in patient information in a patient information repository (paragraphs [0006], [0098] and [0163]).
Regarding claim 9, Oeltjen disclose for a test order to test for a protein marker or lipid marker, at least one condition set of the at least two condition sets selects the determined analyzer to be the mass spectrometer (paragraph [0117]).
Regarding claim 15, Oeltjen disclose the variable is insurance coverage of a patient associated with the biological sample (paragraphs [0118]-[0120]).
Regarding claim 16, Oeltjen discloses the computer readable medium of the control system further comprises code executable by the data processor to cause a transport system to route the biological sample to the determined analyzer or analyzers (paragraphs [0137]-[0138]).
Regarding claim 17, Oeltjen discloses the computer readable medium of the control system further comprises code, executable by the data processor, to determine which analyzer or analyzers to use also based on a list of available analyzers (paragraphs [0105] and [0108]).
Regarding claim 18, Oeltjen discloses the variable is a predetermined value set by a laboratory (paragraph [0136]).
Regarding claim 19, Oeltjen discloses an information management apparatus coupled to the control system (paragraphs [0015] and [0104]), and being configured to (i) store patient information (paragraph [0090]), (ii) receive one or more test orders for the biological sample (paragraphs [0101)-[0117]), and (iii) receive the one or more measurement values of the biological sample from the plurality of analyzers (paragraphs [0015], [0087]-[0088] and [0095]).
Regarding claim 21, Oeltjen discloses a method performed by a system comprising a plurality of analyzers comprising at least one mass spectrometer, at least one data storage component (paragraph [0101])  storing a plurality of condition sets, the condition sets in the plurality of condition sets differing by at least one variable, and a plurality of parameter lists for the plurality of analyzers (implicit, as several analyzers are present, the system necessarily stores parameters indicating at least which analyzer is for which analysis (paragraphs [0015], [0087]-[0088] and [0095], figure 1; paragraphs [0101]-[0117])), and a control system coupled to the plurality of analyzers, and the at least one data storage component (figure 1; paragraphs [0015] and [0104]), the method comprising: determining, by the control system, in response to receipt of a test order to test a biological sample, one or more condition sets of the plurality of condition sets in the data storage component to use to complete the test order (figure 1; paragraphs [0101)-[0117]); determining, by the control system, an analyzer or analyzers from the plurality of analyzers to use to process the biological sample based on the one or more condition sets, and one or more parameter lists in the plurality of parameter lists, the determined analyzer or analyzers including the at least one mass spectrometer (paragraphs  [0101)-[0118]); and causing, by the control system, the determined analyzer or analyzers of the plurality of analyzers to process the biological sample to determine one or more measurement values for the biological sample (paragraphs [0015], [0091] and [0164]).
Allowable Subject Matter
Claims 5-8, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862